Maxwell, J.
This is an action to recover from York county certain moneys paid by the plaintiff to said county in the purchase ■of lands for delinquent taxes for the year 1878. The plaintiff has taken out no tax deed nor sought one, nor has he endeavored to enforce the lien against the land acquired by the tax purchase and failed. There was no misrepre.sentation to induce him to purchase, and for aught that is .alleged in the petition, he knew all the facts in relation to the title he would obtain, before purchasing. In any event he fails to make a case entitling him to recover the money paid. The case of Foster v. Pierce County, ante p. 48, in many respects is analogous to that under consideration. 'There is no error in the record, and the judgment is affirmed.
Judgment apeirmed.
The other judges concur.